 



Exhibit 10.40

     
(LEXMARK LOGO) [l29751al2975102.gif]
  Lexmark International Technology SA
 
  ICC-Bloc A
 
  20, route de Pré-Bois
 
  Case Postale 508
 
  CH – 1215 GENÈVE 15

Employment Agreement
between
Lexmark International Technology, S.A.
ICC Bloc A
20, route de Pré-Bois
Case Postale 508
CH – 1215 Genève 15
- herein after called “The Company” –
and
Mr. Najib Bahous

1.   Position/Activities       The Company will employ Mr. Najib Bahous as “Vice
President and General Manager -EMEA”.   2.   Compensation   2.1   For his
services Mr. Najib Bahous will receive an annual base salary of CHF 580’000.-
payable in 13 (thirteen) monthly instalments at the end of each calendar month.
In addition, Mr. Najib Bahous will be entitled to a bonus scheme which will be
30%/60%/95% of his annual base salary, earned during the relevant period and
subject to achieving his minimum, target or maximum objectives. The bonus, as
earned, will be paid to him by the end of March of the following year in
accordance with his objectives as communicated to Mr. Najib Bahous from time to
time.   2.2   The compensation paid in accordance with Section 2.1 also covers
any claims for payment of a Christmas bonus, vacation pay and any other
additional compensation.   2.3.   The compensation paid in accordance with
Section 2.1 is subject to social security deductions according to the pension
scheme and accident insurance mentioned in Section 4 hereunder as well as to
taxes deductions.   2.4.   Medical insurance contributions are the
responsibility of Mr. Najib Bahous.

1/3



--------------------------------------------------------------------------------



 



     
(LEXMARK LOGO) [l29751al2975102.gif]
  Lexmark International Technology SA
 
  ICC-Bloc A
 
  20, route de Pré-Bois
 
  Case Postale 508
 
  CH — 1215 GENÈVE 15

3.   Expenses       Mr. Najib Bahous shall, against the submission of the
appropriate vouchers, be reimbursed for all reasonable expenses incurred in the
interest of the Company.   4.   Pension Scheme and Accident Insurance       The
Company shall insure Mr. Najib Bahous under, and pay the employer’s premiums
for, old age pension scheme, and accident insurance to the extent required by
the mandatory provisions of Swiss law. In addition, Mr. Najib Bahous will
benefit from Lexmark pension plan.   5.   Vacation       Mr. Najib Bahous will
be in line with the “Employee Handbook”. (File attached)   6.   Secrecy   6.1.  
Mr. Najib Bahous will keep strictly secret all business matters and acts which
by their nature are not intended for third parities, in particular business and
trade secrets of the Company and its associated companies.   6.2.   Mr. Najib
Bahous will also not disclose the compensation paid to him.   6.3.   The
obligation to secrecy under Sections 6.1 and 6.2 above continues unchanged for
the time after termination of this Employment Agreement.   7.   Term of
Agreement   7.1   This Employment Agreement will start on 1 October 2007 and
last for an unlimited time period, although it may be terminated by each party
as per the “Employee Handbook.” The notice has to be given by registered mail or
by handing over a written notice.   7.2   During the notice period the Company
shall at any time be entitled to release Mr. Najib Bahous from his working
duties.   8.   Obligation to Surrender Documents   8.1.   When leaving the
service of the Company, Mr. Najib Bahous will completely surrender to the
Company all printed matters, deeds, memoranda, notes, drafts, etc., which refer
to matters of the Company or its associated companies and which are still in his
possession. This obligation extends also to duplicates and photocopies and to
documents which have been addressed to him personally, but in his capacity as an
employee of the Company, and to copies of papers which he has personally, but in
such capacity, sent to third persons.   8.2.   No right of retention exists
vis-a-vis the obligation to surrender under Section 8.1.

2/3



--------------------------------------------------------------------------------



 



     
(LEXMARK LOGO) [l29751al2975102.gif]
  Lexmark International Technology SA
 
  ICC-Bloc A
 
  20, route de Pré-Bois
 
  Case Postale 508
 
  CH — 1215 GENÈVE 15

9.   Changes to be in Writing       Changes and amendments of this Employment
Agreement must be done in writing.   10.   Applicable Law       This employment
Agreement is governed by the laws of Switzerland.   12.   Acceptance of this
agreement implies the acceptance of the “Employee Handbook” content which is
attached to that mail

Geneva, 26
September 2007                                                            

     
LEXMARK INTERNATIONAL TECHNOLOGY, S.A.
   
 
   
/s/ Laurent Giannichi
 
Laurent Giannichi
   
LITSA Managing Director
   
 
   
/s/ Najib Bahous
 
Mr. Najib Bahous
   

3/3